Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 9, 2019

                                      No. 04-18-00608-CV

                 IN THE INTEREST OF J.M.S. AND A.S.A, CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01788
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        On November 13, 2018, the Bexar County District Clerk filed a second supplemental
clerk’s record that contains, inter alia, a one-page document of trial court notes and a five-page
permanency hearing order. The hearing was held and both documents were signed on October
23, 2018, after the trial court signed its September 26, 2018 final order terminating Appellant’s
parental rights to her child.
        On December 21, 2018, Appellant moved to strike pages 3–8 of the second supplemental
clerk’s record—which contain the trial court’s notes and the permanency hearing order—because
the notes and order occurred after the trial court signed its final order.
        The motion to strike pages from the second supplemental clerk’s record is DENIED.
However, this court will not consider the six pages (i.e., 2 SCR 3–8) in the second supplemental
clerk’s record that pertain to the October 23, 2018 hearing.

       It is so ORDERED on this 9th day of January, 2019.

                                                                   PER CURIAM




       ATTESTED TO: _________________________
                    KEITH E. HOTTLE,
                    Clerk of Court